Citation Nr: 1042394	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-43 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ft. Harrison, 
Montana


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at private medical facilities from November 25, 
2007 to December 3, 2007.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1968 to October 1971.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of March and May 2008 by the Department of 
Veterans Affairs Medical Center (VAMC) in Ft. Harrison, Montana.
  
The Veteran requested a video-conference hearing in conjunction 
with this current claim.  The hearing was scheduled and 
subsequently held in September 2010 before the undersigned Acting 
Veterans Law Judge (AVLJ).  The Veteran testified at the hearing 
and the transcript is of record.  The Veteran also submitted 
evidence in support of this claim at the hearing with a waiver of 
VAMC jurisdiction.


FINDINGS OF FACT

1.  The Veteran was treated at the Kalispell Regional Medical 
Center in Kalispell, Montana from November 25, 2007 to November 
29, 2007 for a non-service-connected cardiac condition.

2.  The Veteran was treated at St. Patrick Hospital in Missoula, 
Montana from November 29, 2007 to December 3, 2007 for a non-
service-connected cardiac condition.

3.  The Veteran was enrolled in the VA health care system at the 
time the emergency treatment was furnished, but he had not 
received care or medical services under the authority of 38 
U.S.C. ch. 17 within the 24-month period preceding the furnishing 
of the emergency treatment at Kalispell Regional Medical Center 
and St. Patrick Hospital.  




CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses incurred from November 25, 2007 to 
December 3, 2007 at the Kalispell Regional Medical Center and St. 
Patrick Hospital.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to payment or 
reimbursement of the medical expenses he incurred from November 
25, 2007 to December 3, 2007 at the Kalispell Regional Medical 
Center (KRMC) and St. Patrick Hospital (SPH).

Payment Under 38 U.S.C.A. § 1728

According to 38 C.F.R. § 17.54 (2010), the admission of a Veteran 
to a non-VA hospital at VA expense must be authorized in advance.  
In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior authorization 
if an application, whether formal or informal, by telephone, 
telegraph, or other communication, made by the Veteran or by 
others on his/her behalf is dispatched to VA for Veterans in the 
48 contiguous States and Puerto Rico, within 72 hours after the 
hour of admission, including in the computation of time Saturday, 
Sunday, and holidays.

Pursuant to 38 C.F.R. § 17.52(a) (2010), VA may contract with 
non-VA facilities for care.  Furthermore, 38 C.F.R. § 17.120 
(2010) provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously authorized 
in a private or public (or Federal) hospital not operated by VA, 
or of any medical services not previously authorized including 
transportation may be paid on the basis of a claim timely filed 
under the following circumstances:

(a)  For Veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
Veteran in need of such care or services:

(1)  For an adjudicated service-
connected disability;

(2)  For non-service-connected 
disabilities associated with and held 
to be aggravating an adjudicated 
service-connected disability;

(3)  For any disability of a Veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability;

(4)  For any illness, injury, or 
dental condition in the case of a 
Veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

See also, 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 
Vet App. 45, 49 (1998).  

Prior to the treatment in question, there is no indication in the 
record that the care rendered at KRMC and SPH from November 25, 
2007 to December 3, 2007
was for a service-connected disability or for a non-service-
connected disability associated with and held to be aggravating a 
service-connected disability.  There is also no evidence that the 
Veteran is permanently and totally disabled as a result of a 
service-connected disability or that he was a participant in a 
rehabilitation program under 38 U.S.C. ch. 31.  Accordingly, 38 
U.S.C.A. § 1728 is not for application in the current case.

Payment Under 38 U.S.C.A. § 1725

The Board will also review the Veteran's claim under the Veterans 
Millennium Health Care and Benefits Act to determine if he is 
entitled to payment or reimbursement for medical care incurred at 
KRMC and SPH from November 25, 2007 to December 3, 2007.  See 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).

According to 38 C.F.R. § 17.1002, payment or reimbursement for 
emergency treatment for non-service-connected disabilities in 
non-VA facilities is made only if all of the following criteria 
are met:

(a)  The emergency services were provided 
in a hospital emergency department or 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there was an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or serious 
dysfunction of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that the Veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that the 
nearest available appropriate level of care 
was at a non-VA medical center);

(d)  The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the Veteran was enrolled in 
the VA health care system and had received 
medical services under authority of 38 
U.S.C. chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment; 
(f)  The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or the 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider; and 

(i)  The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

The statute found at 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728 
were amended, effective October 10, 2008 and effective February 
10, 2010.  Veterans' Mental Health and Other Care Improvements 
Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008); Pub.L. 
111-137, § 1(a), (b), Feb. 1, 2010, 123 Stat. 3495.  The 2008 
Veterans' Mental Health and Other Care Improvements Act amends 38 
U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to 
discretionary the reimbursement of the reasonable value of 
emergency treatment of an 'eligible' Veteran furnished by a non-
VA facility, if all of the pertinent criteria are otherwise 
satisfied. See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 
4110 (2008).  Additionally, this amendment added a provision, 
which essentially expands one of the criteria that defines the 
meaning of 'emergency treatment' to include treatment rendered 
until such time as the Veteran can be transferred safely to a VA 
facility or other Federal facility and such facility is capable 
of accepting such transfer; or . . . such time as a Department 
facility or other Federal facility accepts such transfer if: (I) 
at the time the Veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (II) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a Department 
facility or other Federal facility. Id.

Further amendments were made to 38 U.S.C.A.§ 1725 effective 
February 10, 2010, for all claims pending under the statute.  
These amendments essentially provide for reimbursement of certain 
costs for emergency services covered by the statute to the extent 
private insurance could not reimburse a claimant in full for the 
services rendered. See Pub. L. 111-137, § 1(a), (b), Feb. 1, 
2010, 123 Stat. 3495.  

The above-described amendments do not affect the outcome of the 
Board's decision in this case as resolution of the Veteran's 
claim turns on whether he was enrolled in the VA health care 
system at the time the emergency treatment was furnished and 
whether he received care or medical services under the authority 
of 38 U.S.C. ch. 17 within the 24-month period preceding the 
furnishing of the emergency treatment at KRMC and SPH.  See 38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1002(e).

Factual Background and Analysis

In this case, the Veteran was concluding a business deal on 
November 25, 2007 when he went into cardiac arrest.  Bystanders 
performed cardiopulmonary resuscitation and paramedics arrived to 
transport the Veteran to KRMC.  The Veteran was comatose and 
ventilated upon arrival to KRMC.  The Veteran's condition 
improved over the course of several days and he was transported 
to SPH on November 29, 2007 for further evaluation of proximal 
ventricular fibrillation and implantation of a cardioverter-
defibrillator.  The Veteran was discharged from SPH on December 
3, 2007.

In December 2007, the Veteran filed the current claim for payment 
or reimbursement of unauthorized medical expenses incurred at SPH 
from November 29, 2007 to December 3, 2007.  The VAMC denied the 
Veteran's claim for payment or reimbursement of unauthorized 
medical expenses at SPH in a series of rating decisions beginning 
in March 2008 on the grounds that he had not received VA care 
within the 24 months preceding the emergency care at SPH.  See 
also, August 2008 rating decisions (denying the Veteran's claims 
on the same grounds).  

The Veteran also filed a claim in January 2008 for payment or 
reimbursement of unauthorized medical expenses incurred at KRMC 
from November 25, 2007 to November 29, 2007.  Similarly, the VAMC 
denied the Veteran's claim for payment or reimbursement for 
unauthorized medical expenses at KRMC in a series of rating 
decisions beginning in May 2008 on the grounds that he had not 
received VA care within the 24 months preceding the emergency 
care at KRMC.  See also, May and July 2009 rating decisions 
(denying the Veteran's claims on the same grounds).  The Veteran 
was notified of these decisions and provided his appellate 
rights. 

Following the submission of the Veteran's timely May 2008 notice 
of disagreement (NOD), the VAMC issued a statement of the case 
(SOC) dated July 2009 in which it continued to deny the Veteran's 
claim for payment or reimbursement for unauthorized medical 
expenses at KRMC and SPH on the grounds that he had not received 
VA care in the 24 months preceding the emergency care.  The 
Veteran timely perfected this appeal in September 2009.

In particular, the Veteran indicated that he was enrolled in the 
VA health care system in the 24-month period preceding the 
furnishing of the emergency treatment at KRMC and SPH.  See 
Veteran's May 2008 and May 2009 statements.  

The Veteran also acknowledged that he attempted to receive VA 
treatment within the specified period of time prior to the 
emergency care at KRMC and SPH, but was unable to do so.  
According to the Veteran, he attempted to obtain a Department of 
Transportation (DOT) employment physical examination at a VA 
medical facility in June 2007, but was informed that VA did not 
provide those services.  See Veteran's May 2008 and September 
2009 statements.  Instead, the Veteran's DOT examination was 
performed at a private medical facility, the Evergreen Clinic, in 
June 2007.  See Evergreen Clinic examination report.  

The Veteran contends that the act of requesting care at a VA 
medical facility in June 2007 (even though the care was denied) 
is sufficient to satisfy the criteria outlined in 38 U.S.C.A. § 
1725 and C.F.R. § 17.1002(e), particularly where, as here, the 
Veteran had been enrolled in the VA health care system since 
February 2006.  See Veteran's September 2009 statement and 
September 2010 hearing testimony.  

Additionally, the Veteran testified before the undersigned AVLJ 
in September 2010 that he no longer owed any money to KRMC, SPH, 
or its service providers because his debts stemming from this 
incident were written off as "charity care."  See Hearing 
Transcript, p.14-15.  Following the conclusion of the hearing, 
the Veteran submitted a statement dated April 2010 in which a VA 
Privacy/Freedom of Information Act (FOIA) officer indicated that 
the VA Montana Health Care System would conduct DOT physical 
examinations, effective February 2008.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against payment or reimbursement 
for unauthorized medical expenses incurred at private medical 
facilities from November 25, 2007 to December 3, 2007. 

As noted above, the controlling question in this case is whether 
the Veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished at KRMC and SPH and 
whether he received care or medical services under the authority 
of 38 U.S.C. ch. 17 within the 24-month period preceding the 
furnishing of the emergency treatment at KRMC and SPH.  See 38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1002(e).

The evidence clearly reflects that the Veteran was enrolled in 
the VA health care system within the 24-month period preceding 
the furnishing of the emergency treatment at KRMC and SPH.  In 
fact, electronic correspondence from the VAMC in Fort Harrison 
dated June 2009 verified that the Veteran was enrolled in the VA 
health care system, effective February 7, 2006 (prior to the date 
of the emergency care).    

Having determined that the Veteran was enrolled in the VA health 
care system within the 24-month period preceding the treatment at 
KRMC and SPH, the next question is whether the Veteran received 
care and/or medical services under the authority of 38 U.S.C. ch. 
17 within the 24-month period preceding the furnishing of that 
emergency treatment.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1002(e).  The Board finds that he did not. 

In Fritz v. Nicholson, 20 Vet. App. 507, 511 (2006), the United 
States Court of Appeals for Veterans Claims (Court), held that a 
Veteran had to be an "active Department health-care 
participant" to be eligible for reimbursement or payment of 
emergency medical expenses incurred in a non-VA facility.  Citing 
to 38 U.S.C. § 1725 and C.F.R. § 17.1002(e), the Court found that 
to be an "active Department health-care participant," a Veteran 
had to be both enrolled in and receiving care at a VA medical 
facility within the 24-month period preceding the furnishing of 
the emergency treatment.  Id. at 510.  

Although neither 38 U.S.C.A. 1725 nor 38 C.F.R. § 17.1002(e) 
defined the terms "care" or "medical services," the Fritz 
Court relied on the plain meaning of these words to discern 
Congressional intent.  Citing to Dorland's Illustrated Medical 
Dictionary (30th ed. 2003), the Court noted that "care" was 
defined as the 'services rendered by members of the health 
professions for the benefit of a patient.'  Similarly, the Court 
found that 38 U.S.C. § 1701 defined "hospital care" to include 
'medical services rendered in the course of the hospitalization 
of any Veteran,' while "medical services" were defined to 
include 'medical examination[s], treatment, and rehabilitative 
services,' as well as surgical services, dental services, 
optometric and podiatric services, and preventative health 
services.  Id. at 511 (citing to and quoting 38 U.S.C. §§ 1701, 
17.30).

In light of these definitions, the Fritz Court determined that 
the term "care" as used in 38 U.S.C. § 1725 and the term 
"medical services" used in 38 C.F.R. § 17.1002(e) were 
synonymous and interchangeable.  The Court in Fritz further 
concluded that enrolling for treatment at a VA medical facility 
and scheduling an appointment, without undergoing a medical 
examination or receiving treatment or medical services of any 
kind did not constitute receiving "care" as contemplated under 
38 U.S.C. § 1725.  Id. at 511.

In this case, the Veteran essentially indicated in statements 
dated May 2008 and May 2009 that he received no VA treatment in 
the 24-month period preceding the treatment at KRMC and SPH.  
Rather, the Veteran stated that he attempted to get a DOT 
employment physical examination at a VA medical facility in June 
2007.  At that time, it was not VA's policy to perform such 
examinations and the Veteran, by his own account, was notified as 
such.  He subsequently got the DOT employment physical 
examination at the Evergreen Clinic, a private medical facility, 
in June 2007.  The Veteran does not allege, nor does the record 
reflect, that the Evergreen Clinic is part of or affiliated with 
VA in any capacity.  

Furthermore, a records search of the VA Montana and Eastern 
Colorado Health Care Systems as well as VA medical facilities in 
San Francisco, California, Cheyenne, Wyoming, and Spokane, 
Washington were negative for any VA treatment of the Veteran 
within the 24 months preceding the emergency care at KRMC and 
SPH.  

Along the same lines as the Fritz case, the Veteran has asked the 
Board to find that enrollment in the VA health care system 
coupled with VA's refusal to provide him a DOT employment 
physical examination constituted an attempt to obtain care from 
VA sufficient to warrant payment or reimbursement of unauthorized 
medical expenses.  The Board cannot make such a finding in this 
case, particularly in light of the discussion contained in Fritz 
regarding the definitions of "care" and "medical services" 
outlined immediately above.  

Moreover, the Board notes that the Veteran misread the 
eligibility criteria contained in 38 U.S.C.A. § 1725 and C.F.R. § 
17.1002(e).  In particular, the Veteran suggested on more than 
one occasion that he satisfied the criteria because he sought 
treatment from VA.  (Emphasis added).  However, a careful reading 
of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(e) shows that the 
criteria contained therein are not couched in terms of seeking 
treatment from VA.  Instead, 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002(e) make clear that the Veteran must receive treatment 
from VA within a specified period of time prior to the emergency 
treatment to be eligible for reimbursement or payment of 
emergency medical expenses incurred in a non-VA facility.  Based 
on the foregoing, the Board concludes that the Veteran did not 
receive care and/or medical services under the authority of 38 
U.S.C. ch. 17 within the 24-month period preceding the furnishing 
of the emergency treatment at KRMC and SPH.  See 38 U.S.C.A. § 
1725 and 38 C.F.R. § 17.1002(e).

While the Board is sympathetic to the Veteran's circumstances, 
there is no legal basis on which to provide the Veteran equitable 
relief.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  Although VA Montana Health 
Care System now performs DOT employment physical examinations, 
this fact is irrelevant to the current claim.  Unfortunately, 
this was not the policy at the time that the Veteran sought 
treatment in 2007.  In any case, the effective date for the 
performance of the DOT examinations by VA was February 2008, 
after the Veteran's emergency treatment at KRMC and SPH.  See 
VA's April 2010 letter.  In short, the submission of this 
evidence by the Veteran does not assist in showing that he 
received VA care or medical services within the 24 months 
preceding the furnishing of the emergency treatment at KRMC and 
SPH.

The Board is bound by the law and the law is clear in this case.  
Specifically, 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(e) 
explicitly require that the Veteran receive "care" or "medical 
services" from VA within the 24 months preceding the emergency 
treatment to be eligible for payment or reimbursement of 
unauthorized medical expenses incurred at a private medical 
facility.  The Veteran did not receive such care or medical 
services in this case and, therefore, his claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the Veteran's inability to satisfy the criterion 
outlined in 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(e), the 
Board finds that any discussion as to whether the Veteran 
satisfied the other criteria contained therein to be unnecessary.  

Accordingly, the Board finds that payment or reimbursement of 
unauthorized medical expenses incurred by the Veteran at the 
Kalispell Regional Medical Center and St. Patrick Hospital from 
November 25, 2007 to December 3, 2007 is not warranted.  The 
Board has considered the benefit-of-the-doubt doctrine in 
reaching these conclusions; however, as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between a Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

VCAA notice is not required in this case because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, 6 Vet. App. at 430 (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); Barger v. Principi, 16 Vet. App. 132, 
138 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit). 

Thus, the Board finds that VA has complied, to the extent 
required, with the duty-to- assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).









	(CONTINUED ON NEXT PAGE)


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the Veteran at Kalispell Regional Medical Center and 
St. Patrick Hospital from November 25, 2007 to December 3, 2007 
is denied.



____________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


